Citation Nr: 1202157	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-33 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as secondary to hepatitis C with cirrhosis, status post liver transplant.

2.  Entitlement to a disability rating in excess of 30 percent for hepatitis C with cirrhosis, status post liver transplant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2007 and May 2008 by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Travel Board hearing held in May 2011, before the undersigned Veterans Law Judge in St. Petersburg, Florida.  The transcript from that hearing has been reviewed and associated with the claims file.  

The issue of entitlement to an increased rating for hepatitis C with cirrhosis, status post liver transplant is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's service-connected hepatitis C caused his diabetes mellitus. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for secondary service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.  However, the Board's grant of service connection for diabetes mellitus herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


Law and Analysis

The Veteran seeks service connection on a secondary basis for diabetes mellitus that he believes was caused, or made worse, by his service-connected hepatitis C, or the agents used to treat it.  He does not otherwise contend that his diabetes began in service, or is directly related to his military service, nor is this shown by the record to be the case.  As the Veteran has limited his argument to principles of secondary service connection, the Board will proceed to consider this limited aspect of his appeal.  

In this regard, the Board notes that service connection is currently in effect for hepatitis C with a history of cirrhosis, status post liver transplant rated as 30 percent disabling.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310(a) (2011); See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id. 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

According to post-service medical records, the earliest medical evidence of diabetes is in private treatment records dated in June 1994.  At that time the Veteran had been hospitalized for symptoms of diabetes including polyuria, polydipsia, fatigue, dry mouth, and frequent urination.  He had a blood glucose reading of 432 mg/dL.  During the course of the hospitalization, the Veteran's blood sugar was initially lowered using insulin.  It was hoped that once his blood sugars were under better control he could be treated with oral agents.  Subsequent records show that a month later, the Veteran was off all medications.  At that time the examiner noted the Veteran's diabetes was diet controlled with no oral agent necessary.  The Veteran was also noted to have abnormal liver enzymes, but they were thought to be secondary to the uncontrolled diabetes and thus would resolve with treatment since there was no past history of hepatitis.  

Other treatment records show the Veteran was diagnosed with hepatitis C following a liver biopsy in November 1995 and sometime thereafter began the first of several attempts at interferon therapy.  These records also include an entry dated in early March 1996, which shows the Veteran began taking the oral hypoglycemic agent, Glucotrol XL.  The next record of significance is an August 2000 entry which shows the Veteran's wife called to report his "out of control" and "erratic" glucose levels.  She indicated that over the last month the Veteran's glucose levels had been running in the 300s to 400s.  He was advised to discontinue his low-dose interferon therapy as it was thought to be contributing to his hypoglycemia.  An entry dated in October 2000 shows the Veteran's wife called noting his glucose levels had improved.  

An entry dated in April 2001, shows an attempt to treat the Veteran's hepatitis with "PEG-IFN" therapy, but this was discontinued when he became neutropenic.  It appears that he then resumed his low dose interferon therapy.  A June 2001 entry notes the Veteran was "doing well" with glucose levels averaging in the 130s.  However VA outpatient treatment records show that by at least 2002 the Veteran's diabetes was insulin dependent.  Subsequent records show that because the Veteran's hepatitis C was unresponsive to interferon therapy, he underwent a liver transplant in March 2004.  However even after the transplant, he continued with some form of interferon therapy.  

VA treatment records dated in March 2005 show the Veteran was seen for evaluation and management of his hepatitis C.  At that time he reported an increase in glucose levels secondary to medications used to treat his hepatitis C.  In October 2005, he took himself off interferon treatments because of fatigue and an increase in blood sugars.  He reported glucose levels in the 200s.  In July 2006, the Veteran reported home glucose levels in the low 100s and by May 2007 he was losing weight on a vegetarian diet and had cut down on his insulin.  

Also of record are private laboratory results dated between February 2006 and June 2007, which show a downward trend in blood glucose levels from a high of 227 mg/dL to a low of 118.  

In June 2007, the Veteran submitted a medical opinion from his private treating physician, Dr. S.B.N., which basically concluded that Type II diabetes mellitus occurred after the Veteran contracted hepatitis C. It was opined that it was likely that the Veteran's hepatitis and/or its treatment was causative in his diabetes. Notably, Dr. S.B.N. treated the Veteran at least as early as June 1994. 

The Veteran underwent a VA compensation in November 2007. The examiner noted he had reviewed the claims file.  It was pointed out that diabetes mellitus had its onset in 1988.  This diagnosis was apparently made during a course of hospitalization. Following an examination, and a review of the available evidence, the examiner indicated the Veteran's diabetes mellitus predated his hepatitis C.  He also noted that hepatitis C could exist in the body for many years prior to its being recognized. He concluded he was not aware of a causal relationship between diabetes mellitus and hepatitis C and thus the Veteran's hepatitis C was less likely related to the diabetes mellitus.  

Also of record are private treatment records dated in 2008 and 2009, which show various blood glucose levels from a high of 207 mg/dL to a low of 78.  

Also of record is a June 2011 medical opinion from a board-certified endocrinologist who indicated that he had specialized in diabetes and endocrinology for 37 years and had been treating the Veteran over the past 7 years.  After reviewing copies of medical treatment records, hearing a personal account of the Veteran's medical history, and given the sequence of events surrounding the diagnosis/treatment for this condition, the physician concluded that it was more likely than not that the Veteran's diabetes mellitus was brought on, or at the very least aggravated, by the various forms of interferon treatment he received for his hepatitis C condition.  The physician noted that the initial diagnosis of diabetes mellitus was made in June 1994.  The Veteran responded well to diet and exercise and no medication was required for treatment.  He then noted that treatment for hepatitis began some time prior to March 1996.  Also at that time, the Veteran was started on oral diabetic medications to better control his diabetes while treatment for his hepatitis C was intensified.  Various agents were tried in succession and finally low-dose interferon therapy was sustained.  Throughout the period following 1996, the Veteran's diabetes became less responsive to oral agents even when his oral medication doses were increased and agents were sued in combination.  In August 2001, the Veteran was started on comprehensive insulin therapy to control his blood sugars using large doses of insulin in combination twice daily.  He remains on this therapy at this time.  The endocrinologist explained that the relationship of hepatitis C to the appearance of diabetes was well-known and very strong.  Furthermore there was good evidence that many of the agents used to treat hepatitis C could further decrease insulin production and significantly increase blood sugars.  Both the existence of hepatitis C in the Veteran and its subsequent treatment with a variety of agents very likely played a strong role in the appearance and progression of his diabetes.  

The Veteran has supplemented his contentions with excerpts from various articles printed from the Internet.  In substance, these articles discuss the link between hepatitis C and diabetes mellitus, generally indicating that individuals who had hepatitis C had an increased risk of developing diabetes mellitus. Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

In this case, there are conflicting medical opinions as to whether the Veteran's diabetes mellitus was caused or aggravated by service-connected hepatitis C.  

In determining whether service connection is warranted for disease or disability, VA must settle on whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in relative equipoise with respect to the issue of whether diabetes mellitus was caused by hepatitis C. 

There is strong evidence in support of a grant of service connection based on causation or aggravation. Specifically, the 2007 and 2011 private examiners concluded that the Veteran's diabetes was either caused or aggravated by his service-connected hepatitis C and/or treatment therefor.  Although the 2007 private opinion was fairly cursory in its analysis in directly linking diabetes to hepatitis C via causation, it is notable that the treating physician was well-aware of the Veteran's medical history as he had treated him consistently for well over a decade.  It was pointed out that diabetes mellitus occurred after the Veteran contracted hepatitis C. The 2011 private examiner, a board-certified private endocrinologist, provided an expanded rationale for the link between diabetes mellitus and hepatitis C, indicating that diabetes was "brought on" or at the very least aggravated by hepatitis C and/or treatment for hepatitis C.  It was explained that the relationship between hepatitis C and diabetes was well-known and very strong. In other words, it was suggested that there was a foundation for the relationship in medical literature.  This is entirely consistent with medical treatise evidence submitted by the Veteran.  With specific regard to aggravation, it was pointed out that as treatment of the Veteran's hepatitis C became intensified, his diabetes became less responsive to oral agents.  

Evidence against the claim consists of a November 2007 VA opinion which states that it was less likely than not that the Veteran's diabetes mellitus was related to service-connected hepatitis C.  The opinion generally observes there was no causal relationship between the two conditions. This finding is curious in light of the contradictory treatise evidence on file.  

The Board acknowledges that diabetes mellitus is noted as being first diagnosed in 1988 or 1994. Although diabetes mellitus was documented in the record prior to hepatitis C does not necessarily mean that it is of earlier onset. In fact, the November 2007 VA examiner pointed out that hepatitis C could exist in the body for many years prior to its being recognized. Further, the June 2007 private examiner concluded that diabetes mellitus occurred after hepatitis C was contracted and was caused by hepatitis C. In sum, the Board does not find the earlier documentation of diabetes mellitus in the record, in comparison to hepatitis C, to be dispositive.  

The Board finds that the aforementioned evidence is evenly balanced. It is concluded that service-connected hepatitis C caused diabetes mellitus.  Secondary service connection for diabetes mellitus is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.310.


ORDER

Secondary service connection for diabetes mellitus is granted. 


REMAND

The Veteran contends that his service-connected hepatitis C with cirrhosis, status post liver transplant is more disabling than the current 30 percent disability rating reflects.  

Unfortunately there is very little in the record which adequately describes his current condition.  Although the Veteran underwent a VA examination in February 2008, the Board considers this examination inadequate for rating purposes, primarily because it was not responsive to the rating criteria of Diagnostic Codes 7354 and 7312 and there was no review of the claims file.  In addition, the clinical findings of that report are almost 4 years old.  

To ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination].  See also Green, supra (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present hepatitis C disability, as well as any significant pertinent interval medical history since his last VA examination in 2008.  

Also, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that are included in his claims folder) appear to be dated in 2009.  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment for, or evaluation of, the service-connected hepatitis C that the Veteran has undergone.  The Board is particularly interested in records of any pertinent treatment that the Veteran may have received since 2009.

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  The Veteran should be referred for a VA examination to determine the current severity of his service-connected hepatitis C with cirrhosis, status post liver transplant.  The claims folder must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should elicit from the Veteran a detailed history of relevant symptoms.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

Findings which correlate to the rating criteria should be reported.  In particular, the examiner is asked to comment upon:

(a) whether the Veteran experiences symptoms such as fatigue, malaise, and anorexia and, if so, whether those symptoms are daily or intermittent and require dietary restriction or continuous medication; 

(b) whether the Veteran experiences incapacitating episodes of hepatitis C (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain severe enough to require bed rest and treatment by a physician) - if so, the examiner must comment on the frequency and duration of such symptomatology in the past 12 months; and 

(c) whether the Veteran suffers from weight loss (and if so, whether it is minor or substantial) or other indications of malnutrition, and/or hepatomegaly; or whether he has near-constant debilitating symptoms related to hepatitis C; and 

(d) whether there is any additional sequelae associated with hepatitis C, such as cirrhosis which results in episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), persistent jaundice and, if so, whether those symptoms are refractory to treatment.

The examiner should also indicate the effect the hepatitis C has, if any, on the Veteran's current level of occupational impairment.  Specifically, he/she should render an opinion as to whether hepatitis C causes marked interference with employment, or the need for frequent periods of hospitalization.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the increased rating issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


